Case 9:19-cv-80521-DMM Document 46 Entered on FLSD Docket 08/22/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-80521-Civ-Middlebrooks/Brannon



   KAWA ORTHODONTICS LLP,

          Plaintiff,

  vs.


  LABORATORY CORPORATION OF
  AMERICA HOLDINGS, et al.,

          Defendants.

  ____________________________________/

                           ORDER MEMORIALIZING COURT RULINGS
                                 AT DISCOVERY HEARING


          THIS CAUSE is before the Court following a Discovery Hearing held on August 21, 2019

  on Plaintiff’s Motion to Compel Additional Discovery Responses [DE 39]. Having heard from

  the parties and for the reasons stated on the record, it is

          ORDERED AND ADJUDGED that Plaintiff’s Motion to Compel Additional Discovery

  Responses [DE 39] is GRANTED. As agreed upon by the parties at the Discovery Hearing,

  Defendants shall provide Plaintiff with answers to Plaintiff’s Interrogatory No. 12 and responses

  to Plaintiff’s Request for Production No. 2 for a sample of 133 of Defendants’ customers to be

  chosen by Plaintiff’s counsel at random. Defendants shall also provide the same for the five

  customers referenced in Defendants’ Response in Opposition to Plaintiff’s Motion to Compel

  Additional Discovery Responses [43]. The additional discovery shall be furnished to Plaintiff on

  or before August 29, 2019.
Case 9:19-cv-80521-DMM Document 46 Entered on FLSD Docket 08/22/2019 Page 2 of 2



         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 22nd day of August, 2019.



                                                    DAVE LEE BRANNON
                                                    U.S. MAGISTRATE JUDGE
